ON REHEARING
MOUTON, J.
In passing on the application for a rehearing, we find it unnecessary to again reconsider the main issues of fact which were fully discussed in our original opinion.
Counsel for defendant, in his. application, says that only 1,790 pounds of hides reached defendant.
‘ Cohen says he did not weigh the hides when he bought them, did not count them, made his own price for the purchase, did not know how many bundles were taken out, and did not know how many hides were in the shipment.
In answer to a direct question put to him, Eddins, manager of the Steinberg Hide & Fur Company, admitted that he could have gotten, without knowing it, the 1,434 pounds of hides, being the difference between the 3,224 pounds plaintiff is claiming and the 1,790 pounds which defendant contends were bought.
With testimony of that character, taken in connection with the other facts and circumstances referred to in our first opinion, we find no reason whatsoever to depart from our original finding, in which we held that it had been shown, with legal certainty that defendant had received the 3,224 pounds of hides sued for.
Applicant contends also that Morris Stein-berg was not present at the conversation or interview with Rosin at the office of defendant company, referred to in our original opinion, and for that reason the statements of the negro, Rosin, were inadmissible in evidence.
The record shows that the hides were bought for the Steinberg Hide & Fur Company by Cohen. It is also shown that the interview was held in the presence of Ed-dins, manager of that company, who participated in the conference or interview. It seems to us that the Steinberg Hide & Fur Company could not have had a better representative at that interview than Ed-dins, its manager. The fact is that counsel for defendant questioned and cross-questioned Mouton and plaintiff in reference to what occurred at that conference, and without reservation offered testimony on this subject through Eddins, the manager, and Carleton, bookkeeper, of the Steinberg Hide & Fur Company, to refute and discredit the evidence of plaintiff and Mouton, plaintiff’s witness; and counsel now says that our consideration of that testimony was a perversion of the rules of evidence.
The evidence was admissible and legal. Even without that testimony, the evidence *548Is sufficient to fix the liability for the hides in question, and, taking the case from ■every conceivable angle, there is no ground presented in the application to lead us to a conclusion different from the one originally reached.